Citation Nr: 1605773	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-19 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in December 2015.  A transcript of the hearing is of record.  

In addition to service connection for tinnitus, the June 2014 statement of the case (SOC) also listed the issue of entitlement to an increased rating for bilateral hearing loss as being on appeal.  In the Veteran's June 2014 VA Form 9, Substantive Appeal, he checked the box indicating that he was appealing all of the issues listed on the SOC, but specifically wrote that he was appealing the issue of service connection for tinnitus.  Furthermore, in the box entitled "Here Is Why I Think That VA Decided My Case Incorrectly," he referenced his NOD, which indicated he was only appealing service connection for tinnitus.  In October 2015, the Veteran's representative submitted written argument only on the issue of service connection for tinnitus.  Moreover, at the December 2015 Board hearing, it was clarified that the only issue before the Board was service connection for tinnitus.  Board Hearing Tr. at 2.  Therefore, it is clear that the Veteran only intended to appeal the denial of service connection for tinnitus and does not believe that his appeal includes the issue of entitlement to an increased rating for bilateral hearing loss.  Thus, further clarification is not necessary.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is causally related to noise exposure during active service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has stated during the appeal period that he experiences ringing and buzzing in his ears.  See, e.g., Board Hearing Tr. at 5.  He is competent to provide evidence regarding experiencing tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

The Veteran contends that he experienced noise exposure in service when working around planes as part of the fighter squadron VF-31.  At the December 2015 hearing, he reported that when he would return to the barracks after completing such work he would have buzzing and ringing in his ears for a short time.  

The Veteran's service treatment records (STRs) reflect that his active service included service with VF-31 at U.S. Naval Air Station Oceana.  See October 1965 STR.  They also indicate that he was physically qualified as an aircrewman.  See October 1962 STR.  The Veteran's DD Form 214 reflects that his military occupational specialty was 8324, which had a civilian equivalent of Fire Control Mechanic.  

The Board finds the Veteran's statements regarding the noise exposure he experienced during service to be both competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to him during service.  The Board finds his statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  The Board also finds his statements about experiencing tinnitus on and off during service to be competent and credible.  Therefore, the record reflects the Veteran had noise exposure and intermittent tinnitus during his active service.  

Finally, at the December 2015 Board hearing, the Veteran testified that subsequent to his discharge from service, his tinnitus became continuous and he has been experiencing it since.  Board Hearing Tr. at 5-7.  In his May 2013 NOD, the Veteran reported that he has been dealing with tinnitus ever since service.  The Board finds the Veteran's statements that he has been experiencing tinnitus continuously since his discharge from service to be competent and credible and places great weight of probative value on them. 

The Board acknowledges that a VA examiner in April 2013 opined that it was less likely than not that tinnitus was associated with the Veteran's service since his reported history of tinnitus did not establish a closeness in time between his service and the onset of tinnitus.  However, the Veteran has since explained that he did not understand what tinnitus was at the time of the examination and did not provide the examiner with a correct history of the onset of tinnitus.  Board Hearing Tr. at 4.  Thus, the Board places little weight of probative value on this opinion.   

The Board concludes that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


